DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/29/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-19 numbered accordingly are allowed herein. 
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 7/29/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
6. 	In light of amendment to the claims, the objection is withdrawn herein. 
7.	In light of amendment filed in response to double patenting rejection, the rejection is withdrawn herein. Upon further review, obviousness cannot be made therefore the double patenting rejection is withdrawn.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-19 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 7, and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts RAMAMURTHY et al. US 20150208349 discloses in Section [0003] A station connected to a network includes receiving, a wake up signal from an access point (AP), the wake up signal configured to fully wake; Section [0013] Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station; Section [0033] WLAN radio is to be awake and prepared to receive the data transmission; Section [0042] The fields of the wake up signal is specified so the stations will understand the data (i.e. frame/packet) that is being received in the wake up signal; the prior art Chen et al. US 20040253996 discloses in Section [0006] 0006-The power save stations (PS-STAs) that are in sleeping state may periodically wake up to receive the specific beacon frames; Section [0013] A method for power-saving in a wireless local area network including a point coordinator and plural stations. Each station has an active state and a power-saving state, and is able to transmit and receive data through a radio medium directly to and from the point coordinator. The method comprises: a beacon transmitting step in which the point coordinator periodically transmits a beacon frame with a schedule information which includes plural sets of association identification and time slot information, the association identification indicating that there is duration for a corresponding station to receive/transmit data and the time slot information specifying the time that the corresponding station is in the active state for receiving/transmitting data; a beacon receiving step in which each station periodically enters its active state to receive the beacon frame; a wake-up step in which if there is duration for a specific station to receive/transmit data, the specific station enters its active state to receive/transmit data in the time specified by the time slot information in the beacon frame; and a re-entering sleep mode step in which each specific station re-enters its power-saving state after the data transmission; Section [0015]  A wake-up step in which, if there is an association identification indicates that there is a corresponding remaining station to access the radio media, the remaining station enters its active state to access the radio media in the time specified by the time slot information in the schedule information frame; and a re-entering sleep mode step in which each corresponding remaining station re-enters its power-saving state after the data transmission; and the prior art Merlin et al. US 20140112229  in particular Section [0104] The AP 104 transmit page/messages to a plurality of STAs that are in a power save mode, the messages indicating whether or not there is data buffered at the AP 104 and the STAs use this information to determine when to transition to an awake state or a doze state; Section [0080] Pages instruct wireless device to transition the primary receiver to sleep for when the AP does not have any BUs for the STA; Section [0133] If data is exchanged, STAs may go to sleep or doze when data indicates that a service period has ended. 
However, RAMAMURTHY in view of Chen and in further view of Merlin do not render obvious in combination with other limitations in the independent claims the claim elements A state switching method, comprising: receiving, by a first network node, a preset frame from a second network node, wherein the preset frame comprises indication information indicating to switch ON a main transceiver of the first network node at a specified future time, after a specified time point, or within a specified time period; and controlling, by the first network node, based on the indication information, to switch ON the main transceiver of the first network node at the specified future time, after the specified time point or within the specified time period, to perform data communication, wherein the indication information is encapsulated in a frame body of the preset frame.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-19 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-19 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 26, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477